Porter, J.
This is an action by the endorsee against the endorser of a promissory note—*585notice of the protest is neither alleged in the petition nor appears of proof on the record, it is therefore, similar in its features to the case of Abat vs. Rion, 7 Martin, 562, and must receive a similar decision.
East’n District.
April, 1821.
Denis for the plaintiff, Seghers for the defendant.
I am therefore of opinion, that the judgment of the parish court be annulled, avoided and reversed; that there be judgment for the defendant, as in case of a non-suit, and that the plaintiff and appellee pay costs in both courts.